      Case 1:21-mj-06355-UA Document 1 Filed 06/21/21 Page 1 of 5

                                                         ORIGINAL
Approved:                                           21 MAG 6355
            Mar uer'te B. Colson
            Assista t United States Attorney

Before :    THE HONORABLE STEWART D. AARON
            United States Magistrate Judge
            Southern District of New York
                                        X

                                                      21 Mag. - - - -
 UNITED STATES OF AMERICA
                                                      RULE 5 (c ) (3 )
           - v. -
                                                      AFFIDAVIT
 BELFREY LAMONTE WILLIAMS,

                      Defendant.

                                        X


SOUTHERN DISTRICT OF NEW YORK , ss :

          VINCENT McLIVERTY, being duly sworn, deposes and says
that he is a Deputy United States Marshal with the United States
Marshal Service ("USMS" ) , and charges as follows:

           On or about June 2 , 2021, the United States District
Court for the Eastern District of Virginia issued a warrant for
the arrest of "Belfrey Lamonte Williams " on an Indictment
charging Williams with Conspiracy to Distribute and Possess with
Intent to Distribute Cocaine Hydrochloride, in violation of
Title 21 , United States Code , Sections 841 (a) (1) , (b) (1) (C) , and
846.  A copy of the arrest warrant is attached hereto as Exhibit
A and incorporated by reference herein .

        I believe that BELFREY LAMONTE WILLIAMS , the defendant ,
who was initially arrested on August 20 , 2020, in the Southern
District of New York , is the same person as the "Belfrey Lamonte
Williams " who is wanted by the United States District Court for
the Eastern District of Virginia .

           The bases for my knowledge and for the foregoing
charge are , in part , as follows:

          1.   I am a Deputy United States Marshal with USMS . I
have been personally involved in determining whether BELFREY
LAMONTE WILLIAMS , the defendant , is the same individual as the
"Belfrey Lamonte Williams" named in the June 2, 2021 arrest
      Case 1:21-mj-06355-UA Document 1 Filed 06/21/21 Page 2 of 5




warrant . Because this Affidavit is being submitted for the
limited purpose of establishing the identity of the defendant , I
have not included in this Affidavit each and every fact that I
have learned.  Where I report statements made by others , those
statements are described in substance and in part , unless
otherwise noted .

             2.  Based on my review of documents from the United
States District Court for the Eastern District of Virginia , I
know that, on or about June 2 , 2021, the United States District
Court for the Eastern District of Virginia issued a warrant for
the arrest of "Belfrey Lamonte Williams" (the "EDVA Arrest
Warrant " ) . The EDVA Arrest Warrant was based on an indictment
charging Williams with Conspiracy to Distribute and Possess with
Intent to Distribute Cocaine Hydrochloride . The EDVA Arrest
Warrant was signed by S . Beal, Deputy Clerk of the United States
District Court for the Eastern District of Virginia .

            3.   On August 20, 2020 , BELFREY LAMONTE WILLIAMS, the
defendant , was arrested in the Southern District of New York ,
based on a complaint (the "SONY Complaint") charging WILLIAMS
with conspiracy to distribute and possess with intent to
distribute five kilograms and more of mixtures and substances
conta i ning a detectable amount of cocaine , in violation of Title
21 , United States Code , Sections 841 (b) (1 ) (A) and 846 .

          4.   Following his August 20 , 2020 arrest , BELFREY
LAMONTE WILLIAMS , the defendant , was detained on consent at the
Essex County Correctional Facility in Newark , New Jersey .

          5.   On June 16 , 2021 , the SONY Complaint charging
BELFREY LAMONTE WILLIAMS, the defendant , was dismissed .

           6.  On June 17 , 2021 , at approximately 1:00 p.m .,
BELFREY LAMONTE WILLI AMS ,the defendant , was arrested pursuant
to the EDVA Arrest Warrant issued .

           7.  Based on my participation in the processing of
BELFREY LAMONTE WILLIAMS , the defendant , incident to his June
17, 2021 arrest on the EDVA Arrest Warrant , I have learned the
following:

                a.   While in custody , WILLIAMS provided a USMS
booking number that I know to belong to " Belfrey Lamonte
Williams ," based on my review of USMS records .




                                   2
           Case 1:21-mj-06355-UA Document 1 Filed 06/21/21 Page 3 of 5




                 b.   WILLIAMS ' s appearance matches a photograph
  of "Belfrey Lamonte Williams" included in USMS records .

             8.   Accordingly , I believe that BELFREY LAMONTE
  WILLIAMS , the defendant , is the "Belfrey Lamonte Williams"
  sought in the EDVA Arrest Warrant .


            WHEREFORE, I respectfully request that BELFREY LAMONTE
  WILLIAMS, the defendant , be imprisoned or bailed as the case may
  be .




                                Deputy United States Marshal
                                United States Marshal Service



  Sworn to before me this
z.. L stday of June, 2021.



  TAEHONORABLE STEWART D. AARON
  United States Magistrate Judge
  Southern District of New York




                                        3
Case 1:21-mj-06355-UA Document 1 Filed 06/21/21 Page 4 of 5




         EXHIBIT A
                         Case 1:21-mj-06355-UA Document 1 Filed 06/21/21 Page 5 of 5
  •   <



AO 442 (Rev. 11/1 I) Arrest Warrant



                                           UNITED STATES DISTRICT COURT                                                .
                                                                                                                 i\ECEIVE 0                          _
                                                                      C.
                                                                      !Of   the                   '\
                                                                                                  'l ,,)
                                                                                                           . • • ~ , . , ''.,...I ~
                                                                                                      r, ,·,;••r"·
                                                                                                         . I ::,,,,._11 ,•,
                                                                                                                                          r[ ~ ' '\ f' ~
                                                                                                                                  ·'.. ) ''M · cO, ,< v•
                                                                                                                                              f      -




                                                        Eastern                     Virginia
                                                                   District of
                                                                                                       ZOZI 1UN -2 P l: 29
                   United States of America
                                 v.                                     )
                                                                        )         Case No.       3:2lcr00063 LODGED AS A
                                                                        )                                               DETAINER
                                                                        )
                                                                        )
                   Belfrey Lamonte Williams                             )
                             Defendant


                                                         ARREST WARRANT
To:       Any authorized law enforcement officer

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)        Belfrey Lamonte Williams
                           ------------------------------------
who is accused of an offense or violation based on the following document filed with the court:

121 Indictment      D Superseding Indictment D Information 0 Superseding Information O Complaint
D Probation Violation Petition   D Supervised Release Violation Petition D Violation Notice O Order of the Court
This offense is briefly described as follows:



                                                            (See attached Indictment)




Date: ------'J=un
                =e;;._2=,_2_0_2 __
                                1 __
                                                                                                Issuing officer's signature


City and state:       Richmond, Virginia                                                         S. Beal, Deputy Clerk
                                                                                                  Printed name and title


                                                                     Return

          This warrant was received on (date) - - - - - - - , and the person was arrested on (date)
at (city and state)


Date:     --------                                                                             Arresting officer 's signature



                                                                                                  Printed name and title
